Citation Nr: 1432548	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbar paravertebral myositis (claimed as back pain), to include as secondary to a service-connected disability.

2.  Entitlement to service connection for degenerative disc disease (DDD) of the cervical spine (claimed as a neck condition), to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1980 until January 1983.  He also served in the U.S. Army National Guard from February 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2010, the Board remanded the Veteran's claims for additional evidentiary development.  Thereafter, in an April 2013 decision, the Board denied entitlement to service connection for lumbar paravertebral myositis and DDD of the cervical spine.  In February 2014, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, vacating the Board's April 2013 decision and remanding this claim to the Board for readjudication.  Hence, this matter is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Joint Motion for Remand (JMR), further action in connection with the claim is warranted.  Specifically, the JMR instructed that a new VA examination and opinion is necessary to determine to whether the Veteran's back and neck conditions are secondary to the Veteran's bilateral plantar fasciitis disability.  Specifically, the JMR noted that the VA medical opinions are inadequate because they did not provide any rationale in addressing whether the Veteran's lumbar paravertebral myositis or DDD of the cervical spine are aggravated by his bilateral plantar fasciitis and bunion formation.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997).  Therefore, the claim is remanded for a new examination.

Relevant ongoing medical records should also be requested. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records from the San Juan VAMC for the period since November 2010 and associate them with the claims file.

2.  After the above has been completed to the extent possible, the Veteran should be afforded an examination to determine whether the Veteran's lumbar paravertebral myositis or DDD of the cervical spine are aggravated by his bilateral plantar fasciitis and bunion formation.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Any studies deemed necessary should be performed and all findings should be reported in detail.  Upon review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's lumbar paravertebral myositis is aggravated by (permanently worsened beyond normal progression) his bilateral plantar fasciitis and/or bunion formation?

b.  Is it at least as likely as not that the Veteran's DDD of the cervical spine is aggravated by his bilateral plantar fasciitis and/or bunion formation?

In answering each question, the examiner should explain why or why not.  If there is a permanent worsening (aggravation) of either claimed disability, the examiner should attempt to quantify the degree of aggravation.

If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
 
3.  After completion of the above development, the Veteran's claim should be readjudicated. If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



